PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Huang, Cai Gu
Application No. 15/658,431
Filed: 25 Jul 2017
For: Inhalation Atomizer Comprising a Blocking Function and a Counter

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.137(a) filed May 13, 2021, to revive the above-identified application.

This application became abandoned on Tuesday, October 3, 2017, for failure to file a timely and proper reply to the Notice to File Missing Parts of Nonprovisional Application mailed August 1, 2017. The Notice to File Missing Parts noted that this application was filed by reference to a previously filed application in accordance with 37 CFR 1.57(a). The Notice to File Missing Parts gave applicants two months from the August 1, 2017 mail date of the Notice to submit a copy of the specification (including claims and abstract) and drawings from previously filed Application No. 62/494,875 as required by 37 CFR 1.57(a) and a surcharge as set forth in 37 CFR 1.16(f) to avoid abandonment. No extensions of time for response under 37 CFR 1.136(a) were obtained. On March 28, 2019, the Office issued a Notice of Abandonment.

On May 13, 2021, applicant filed the present petition under 37 CFR 1.137(a) to revive the application. Applicant submitted the required reply in the form of a copy of the specification (including claims and abstract) and drawings from previously filed Application No. 62/494,875, and a $70 surcharge as set forth in 37 CFR 1.16(f). Additionally, applicant paid the required petition fee of $1050 and made a proper statement of unintentional delay. Lastly, applicant’s patent practitioner provided additional information concerning the period of delay in the form of a signed statement setting for the facts and circumstance surrounding the delay, which supports a conclusion that the entire delay was unintentional. Accordingly, the petition meets the requirements to revive the above-identified application pursuant to 37 CFR 1.137(a).  

The petition under 37 CFR 1.137(a) is GRANTED.  

The application is being forwarded to the Office of Patent Application Processing to process the application as a pending application with a filing date of July 25, 2017, in accordance with this decision reviving the application and in view of the reply filed on May 13, 2021.

Inquiries concerning this decision should be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET